DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	The Applicants’ claimed invention is drawn to a system and a computer-implemented method for detecting gateways in a telephone network. Each of the gateways is a gateway (Automatic Number Identification) ANI which is allocated for use by more than one person and more than one device in the telephone network. An example gateway ANI which is a Skype gateway, commonly used as the caller’s phone number when a call is made to a phone using Skype or the like. In the other words, the ANI is a Gateway ANI, and that the ANI can represent many of individual callers to called parties. In order to detect the gateways (gateway ANIs), the system and method perform a series of acts of obtaining call data of a plurality of prior calls associated with a plurality of ANIs, identifying one or more features for each of the ANIs that include a volume, a spread, diversity, etc. The features extracted from the call data is used to generate gateway score for each of the ANIs in the call data. An ANI represented a gateway is determined based on whether the ANI’s gateway score satisfied or failed a gateway threshold. The gateway threshold is adjusted according to a contamination factor and a number of gateways identified by the computer. The claimed inventions are described in and connected to each of the independent claims 1 and 11.
to detect or identify fraudulent calls.
	Therefore, the prior art of record failed to clearly teach or fairly suggest a combination of features in a system, as well as logical steps of computer-implemented method for detecting gateways, particular the bold and underlined portions, as described in and connected to each of the independent claims 1 and 11, which are repeatedly stated as followings:
	1. 	A computer-implemented method for detecting gateways, the method comprising: 
obtaining, by a computer, call data of a plurality of prior calls associated with a plurality of automatic number identifications (ANIs); 
for each ANI of the plurality of ANIs: 

generating, by the computer, a gateway score for the ANI based upon the feature vector for the ANI; 
 	identifying, by the computer, at least one ANI as at least one gateway based upon the gateway score of the at least one ANI and a gateway threshold; and 
adjusting, by the computer, the gateway threshold according to a contamination factor and a number of gateways identified by the computer.

11. 	A system comprising: 
a memory storage configured to store call data for a plurality of prior calls; and 
a computer configured to: 
obtain the call data of the plurality of prior calls associated with a plurality of automatic number identifications (ANIs); 
for each ANI of the plurality of ANIs: 
generate a feature vector for the ANI based upon a plurality features extracted from one or more prior calls associated with the ANI of the plurality of prior calls; and 
generate a gateway score for the ANI based upon the feature vector for the ANI; 
identify at least one ANI as at least one gateway based upon the gateway score of the at least one ANI and a gateway threshold; and 
adjust the gateway threshold according to a contamination factor and a number of gateways identified by the computer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300



/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: January 2022